Exhibit 10.2

 

Name of Optionee: [●] Number of Units of Company Common Stock (each Unit
consisting of 9 A Shares and 1 L Share) subject to Option: [●] Price Per Unit of
Company Common Stock: $[●] Date of Grant: [●]

GIRAFFE HOLDING, INC.

2010 EQUITY INCENTIVE PLAN

THIS STOCK OPTION AND ANY SECURITIES ISSUED UPON EXERCISE OF THIS STOCK OPTION
ARE SUBJECT TO RESTRICTIONS ON VOTING AND TRANSFER AND REQUIREMENTS OF SALE AND
OTHER PROVISIONS AS SET FORTH IN THE STOCKHOLDERS AGREEMENT.

GIRAFFE HOLDING, INC. STRONGLY ENCOURAGES YOU TO SEEK THE ADVICE OF YOUR OWN
LEGAL AND FINANCIAL ADVISORS WITH RESPECT TO YOUR STOCK OPTION AND ITS TAX
CONSEQUENCES.

NON-STATUTORY STOCK OPTION AGREEMENT

This agreement (this “Agreement”) evidences a stock option granted by Giraffe
Holding, Inc. (the “Company”) to the undersigned (the “Optionee”) pursuant to
and subject to the terms of the Giraffe Holding, Inc. 2010 Equity Incentive Plan
(as it may be amended from time to time, the “Plan”), which is incorporated
herein by reference.

1. Grant of Stock Option. The Company grants to the Optionee on the date of
grant set forth above (the “Date of Grant”) an option (the “Stock Option”) to
purchase, on the terms provided herein and in the Plan, the number of Units of
the Company set forth above (the “Units”) with an exercise price per Unit as set
forth above, in each case subject to adjustment pursuant to Section 7 of the
Plan in respect of transactions occurring after the date hereof. Only Units may
be delivered upon exercise of the Stock Option.

The Stock Option evidenced by this Agreement is a non-statutory option (that is,
an option that is not to be treated as a stock option described in subsection
(b) of Section 422) and is granted to the Optionee in connection with the
Optionee’s Employment.

2. Meaning of Certain Terms. Except as otherwise defined herein (including for
the avoidance of doubt, in any Schedules attached hereto, which are incorporated
herein and are a part hereof), all capitalized terms used herein have the same
meaning as in the Plan. The following terms have the following meanings:

 

  (i)

“Beneficiary” means the death beneficiary named in the written designation (in
form acceptable to the Administrator) most recently filed with the Administrator
by the Optionee prior to the Optionee’s death and not subsequently revoked, or,
if there is no such designated beneficiary,

 

-1-



--------------------------------------------------------------------------------

 

the executor or administrator of the Optionee’s estate. An effective beneficiary
designation will be treated as having been revoked only upon receipt by the
Administrator, prior to the Optionee’s death, of an instrument of revocation in
form acceptable to the Administrator.

 

  (ii)

“Change of Control” shall have the same meaning as in the Stockholders
Agreement.

 

  (iii)

“Initial Public Offering” shall have the same meaning as in the Stockholders
Agreement.

 

  (iv)

“Option Holder” means the Optionee or, if as of the relevant time the Stock
Option has passed to a Beneficiary, the Beneficiary.

3. Vesting; Method of Exercise; Treatment of the Stock Option Upon Cessation of
Employment.

 

  (i)

Generally. As used herein with respect to the Stock Option or any portion
thereof, the term “vest” means to become exercisable and the term “vested” as
applied to any portion of the Stock Option means that such portion is then
exercisable, subject in each case to the terms of the Plan. Unless earlier
terminated, relinquished or expired, the Stock Option will vest in accordance
with the terms of Schedule A attached hereto.

 

  (ii)

Exercise of the Stock Option. No portion of the Stock Option may be exercised
until such portion vests. Any vested portion of the Stock Option is exercisable
only with respect to whole Units, and not separately with respect to shares of
Stock, or the individual classes of shares of Stock, represented in a Unit. Each
election to exercise any vested portion of the Stock Option will be subject to
the terms and conditions of the Plan and shall be in writing, subject to any
restrictions provided under the Plan and the Stockholders Agreement and to such
additional administrative rules as the Administrator may prescribe. Each such
written exercise election must be received by the Company at its principal
office or by such other party as the Administrator may prescribe and be
accompanied by payment in full as provided in the Plan. The exercise price may
be paid (i) by cash or check acceptable to the Administrator, (ii) by such other
means, if any, as may be acceptable to the Administrator, or (iii) by any
combination of the foregoing permissible forms of payment. If the Stock Option
is exercised by a person other than the Optionee, the Company will be under no
obligation to deliver shares hereunder unless and until it is satisfied as to
the authority of the Option Holder to exercise the Stock Option and compliance
with applicable securities laws and the terms of the Stockholders Agreement. The
latest date on which the Stock Option or any portion thereof may be exercised
will be the 10th anniversary of the Date of Grant (the “Final Exercise Date”)
and if not exercised by such date, or earlier forfeited or otherwise terminated,
the Stock Option or any remaining portion thereof will thereupon immediately
terminate.

 

-2-



--------------------------------------------------------------------------------

  (iii)

Treatment of the Stock Option Upon Cessation of Employment. If the Optionee’s
Employment ceases, the Stock Option, to the extent not already vested will be
immediately forfeited, and any vested portion of the Stock Option that is then
outstanding will be treated as follows:

(A) Subject to clauses (B), (C), (D), and (E) below, the Stock Option to the
extent vested immediately prior to the cessation of the Optionee’s Employment
will remain exercisable until the earlier of (x) the date that is sixty
(60) days following the date of such cessation of Employment and (y) the Final
Exercise Date, and then, except to the extent previously exercised, will
thereupon immediately terminate.

(B) Subject to clauses (D) and (E) below, if the Optionee’s Employment
terminates by reason of the Optionee’s death, the Stock Option, to the extent it
is then vested, will remain outstanding and exercisable until the earlier of
(x) the first anniversary of the date of termination and (y) the Final Exercise
Date, and then, except to the extent previously exercised, will thereupon
immediately terminate.

(C) Subject to clauses (D) and (E) below, if the Optionee’s Employment is
terminated by the Company due to the Optionee’s Disability, the Stock Option, to
the extent it is then vested, will remain outstanding and exercisable until the
earlier of (x) the date that is 180 days following the date of termination and
(y) the Final Exercise Date, and then, except to the extent previously
exercised, will thereupon immediately terminate.

(D) If the Optionee’s Employment is terminated by the Company and its
subsidiaries in connection with an act or failure to act constituting Cause (as
the Administrator, in its sole discretion, may determine), or if the Optionee
voluntarily terminates his or her Employment and, at the time of such
termination, there exist (as the Administrator, in its sole discretion, may
determine) circumstances that would have entitled the Company and its
subsidiaries to terminate the Optionee’s Employment for Cause, the Stock Option
(whether or not vested) will immediately terminate and be forfeited upon such
termination.

(E) The Administrator may cancel, rescind, withhold or otherwise limit or
restrict any vested or unvested Stock Option at any time if the Optionee is not
in compliance with all applicable provisions of this Agreement and the Plan, or
if the Optionee breaches any agreement with the Company or its Affiliates
described in Section 4(ii) of this Agreement.

 

-3-



--------------------------------------------------------------------------------

4. Share Restrictions, Etc. Not later than upon the execution of this Agreement
and as a condition to effectiveness of the Stock Option, the Optionee shall
execute and deliver a counterpart signature page to, and become a party to,
(i) the Stockholders Agreement and (ii) an Employment, Confidential Information,
Invention Assignment, and Arbitration Agreement with the Company or a subsidiary
of the Company, or similar agreement, in a form acceptable to the Company. If
the Optionee is, as of the Date of Grant, a party to an agreement described in
clause (ii) of this Section 4, the Optionee hereby acknowledges and agrees that
he or she remains bound by such agreement, and that the Company is, and shall
be, an affiliate of The Gymboree Corporation for purposes of such agreement. The
Optionee’s rights hereunder (including with respect to shares received upon
exercise) are subject to the additional restrictions and other provisions
contained in the Stockholders Agreement.

5. Legends, Etc. Shares of Stock issued upon exercise of the Stock Option or
otherwise delivered in satisfaction of the Stock Option will bear such legends
as may be required or provided for under the terms of the Stockholders
Agreement.

6. Transfer of Stock Option. The Stock Option may not be transferred except as
expressly permitted under Section 6(a)(3) of the Plan.

7. Withholding. The Optionee expressly acknowledges and agrees that the
Optionee’s rights hereunder, including the right to be issued shares upon
exercise, are subject to the Optionee’s promptly paying, or in respect of any
later requirement of withholding being liable promptly to pay at such time as
such withholdings are due, to the Company in cash (or by such other means as may
be acceptable to the Administrator in its discretion) all taxes required to be
withheld, if any. No shares will be transferred pursuant to the exercise of the
Stock Option unless and until the person exercising the Stock Option has
remitted to the Company an amount in cash sufficient to satisfy any federal,
state, or local requirements with respect to tax withholdings then due and has
committed (and by exercising the Stock Option the Optionee shall be deemed to
have committed) to pay in cash all tax withholdings required at any later time
in respect of the transfer of such shares, or has made other arrangements
satisfactory to the Administrator with respect to such taxes. The Optionee
authorizes the Company and its subsidiaries to withhold any amounts due
hereunder from any payments otherwise owed to the Optionee, but nothing in this
sentence shall be construed as relieving the Optionee of any liability for
satisfying his or her obligation under the preceding provisions of this Section.

8. Effect on Employment. Neither the grant of the Stock Option, nor the issuance
of shares upon exercise of the Stock Option, will give the Optionee any right to
be retained in the employ of the Company or any of its Affiliates, affect the
right of the Company or any of its Affiliates to discharge or discipline such
Optionee at any time, or affect any right of such Optionee to terminate his or
her Employment at any time.

 

-4-



--------------------------------------------------------------------------------

9. Governing Law. This Agreement and all claims or disputes arising out of or
based upon this Agreement or relating to the subject matter hereof will be
governed by and construed in accordance with the domestic substantive laws of
the State of Delaware without giving effect to any choice or conflict of laws
provision or rule that would cause the application of the domestic substantive
laws of any other jurisdiction.

By acceptance of the Stock Option, the undersigned agrees hereby to become a
party to, and be bound by the terms of, the Stockholders Agreement and to be
subject to the terms of the Plan.

[The remainder of this page is intentionally left blank]

 

-5-



--------------------------------------------------------------------------------

Executed as of the              day of             , 201    .

 

Optionee:

 

Address:

 

 

 

 

[Signature Page to Non-Statutory Option Agreement]



--------------------------------------------------------------------------------

Company:

GIRAFFE HOLDING, INC.

By:

 

Name:

Title:

 

[Signature Page to Non-Statutory Option Agreement]



--------------------------------------------------------------------------------

Schedule A

Vesting Schedule

The Stock Option, unless earlier terminated or forfeited, shall vest (i) as to
20% of the total number of Units subject to the Stock Option on the first
anniversary of the Vesting Commencement Date, and (ii) as to an additional 20%
of the total number of Units subject to the Stock Option on each of the second,
third, fourth and fifth anniversary of the Vesting Commencement Date; subject,
in each case, to the Optionee remaining in continuous Employment through the
applicable anniversary of the Vesting Commencement Date. For purposes of this
Schedule A, the “Vesting Commencement Date” is                              .

In the event of a Change of Control, the Stock Option, unless earlier terminated
or forfeited and to the extent not otherwise vested, will become fully vested
immediately prior to such Change of Control; provided that, for the avoidance of
doubt, in no event shall an Initial Public Offering constitute a Change of
Control for purposes of this Agreement.

 

A-1